Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 1 of 18




  EXHIBIT A
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 2 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 3 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 4 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 5 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 6 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 7 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 8 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 9 of 18
Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 10 of 18
                                                  Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 11 of 18



                                             1    JEFFRY BUTLER (State Bar No. 180936)
                                                  ERICA L. WILLIAMS (State Bar No. 307267)
                                             2    DENTONS US LLP
                                                  One Market Plaza
                                             3    Spear Tower, 24th Floor
                                                  San Francisco, California 94105
                                             4    Telephone:    (415) 267-4000
                                                  Facsimile:    (415) 267 4198
                                             5
                                                  Attorneys for Defendant
                                             6    ALLSTATE INSURANCE COMPANY
                                                  (incorrectly sued as “Allstate Insurance”)
                                             7

                                             8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                             9                                     COUNTY OF SANTA CLARA
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
     SAN FRANCISCO, CALIFORNIA 94105




                                            11    SHARMIN QURESHI, TOBIIT INC. A                        No. 18CV333259
                                                  California Corporation
           DENTONS US LLP




                                            12                                                          ALLSTATE INSURANCE COMPANY’S
             (415) 267-4000




                                                                     Plaintiff,                         ANSWER TO COMPLAINT
                                            13
                                                         vs.
                                            14
                                                  ALLSTATE INSURANCE, DOES 1 through
                                            15    10, inclusive,

                                            16                       Defendants.

                                            17

                                            18

                                            19
                                            20          Allstate Insurance Company hereby answers plaintiffs’ unverified complaint (the

                                            21   “Complaint”) as follows:

                                            22                                         GENERAL DENIAL

                                            23          Allstate generally denies each and every material allegation in the Complaint pursuant to

                                            24   Code of Civil Procedure 431.30(d). Allstate further denies plaintiffs sustained any injuries,

                                            25   damages, or losses by reason of any conduct, action, error, or omission on Allstate’s part.

                                            26          Allstate answer without prejudice to its right to file a further amended answer or other

                                            27   response, including cross-complaints, after conducting discovery.

                                            28

                                                                                                  -1-
                                                                                     Allstate’s Answer to Complaint
                                                  Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 12 of 18



                                             1                                      AFFIRMATIVE DEFENSES

                                             2                                   (Applicable to All Causes of Action)

                                             3                                      FIRST AFFIRMATIVE DEFENSE

                                             4                                    (Failure to State Cause of Action)

                                             5          The Complaint, and each purported cause of action in the Complaint, fails to state facts

                                             6   sufficient to constitute a cause of action against Allstate.

                                             7                                     SECOND AFFIRMATIVE DEFENSE

                                             8                                                  (Waiver)

                                             9          The Complaint, and each purported cause of action in the Complaint, is barred by the
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   doctrine of waiver.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                                      THIRD AFFIRMATIVE DEFENSE
           DENTONS US LLP




                                            12                                                 (Estoppel)
             (415) 267-4000




                                            13          The Complaint, and each purported cause of action in the Complaint, is barred by the

                                            14   doctrine of estoppel.

                                            15                                     FOURTH AFFIRMATIVE DEFENSE

                                            16                                             (Unclean Hands)

                                            17          The Complaint, and each purported cause of action in the Complaint, is barred by the

                                            18   doctrine of unclean hands.

                                            19                                      FIFTH AFFIRMATIVE DEFENSE
                                            20                                                  (Laches)

                                            21          The Complaint, and each purported cause of action in the Complaint, is barred by the

                                            22   doctrine of laches.

                                            23                                      SIXTH AFFIRMATIVE DEFENSE

                                            24                                             (Fault of Others)

                                            25          Plaintiffs’ damages, if any, the fact and extent of which Allstate denies, were either

                                            26   wholly or partially caused by and/or contributed to by the fault of others, whether that fault be the

                                            27   proximate result of intentional conduct, negligence, breach of contract, or any other type of fault,

                                            28   of persons, firms, corporations, or entities other than Allstate, for which Allstate is not

                                                                                                    -2-
                                                                                       Allstate’s Answer to Complaint
                                                   Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 13 of 18



                                             1   responsible. Such intentional conduct, negligence, or fault bars recovery against Allstate and/or

                                             2   comparatively reduces Allstate’s percentage of fault or negligence, if any.

                                             3                                    SEVENTH AFFIRMATIVE DEFENSE

                                             4                               (Consent and/or Authorization of Plaintiffs)

                                             5           Plaintiffs consented to and/or authorized all conduct and/or omissions of Allstate alleged

                                             6   in the Complaint.

                                             7                                     EIGHTH AFFIRMATIVE DEFENSE

                                             8                                        (Active Fault of Plaintiffs)

                                             9           The Complaint, and each purported cause of action in the Complaint, is barred by
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   plaintiffs’ active fault.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                                      NINTH AFFIRMATIVE DEFENSE
           DENTONS US LLP




                                            12                                           (Comparative Fault)
             (415) 267-4000




                                            13           The Complaint, and each purported cause of action in the Complaint, is barred and/or

                                            14   plaintiffs’ recovery is reduced because plaintiffs’ alleged damages resulted from the comparative

                                            15   fault of plaintiffs and/or other third parties, whether named or unnamed.

                                            16                                     TENTH AFFIRMATIVE DEFENSE

                                            17                                         (Mitigation of Damages)

                                            18           To the extent plaintiffs failed to mitigate, minimize, or avoid any damages allegedly

                                            19   suffered, plaintiffs’ recovery against Allstate, if any, must be reduced by that amount.
                                            20                                   ELEVENTH AFFIRMATIVE DEFENSE

                                            21                                           (Assumption of Risk)

                                            22           Plaintiffs knew, or in the exercise of reasonable care should have known, the risks of the

                                            23   matters alleged in the Complaint. Plaintiffs knowingly and voluntarily assumed and accepted

                                            24   such risks, and any damages allegedly caused by Allstate’s conduct, if any, were the proximate

                                            25   result of plaintiffs’ assumption and acceptance of such risks.

                                            26                                    TWELFTH AFFIRMATIVE DEFENSE

                                            27                                              (No Causation)

                                            28           Plaintiffs are entitled to no relief from Allstate because plaintiffs sustained no injury,

                                                                                                    -3-
                                                                                       Allstate’s Answer to Complaint
                                                   Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 14 of 18



                                             1   damage, or loss by reason of any conduct, act, error, or omission on Allstate’s part.

                                             2                                   THIRTEENTH AFFIRMATIVE DEFENSE

                                             3                                                  (Privilege)

                                             4           Allstate’s alleged acts, conduct, and/or omissions were lawful, privileged, and/or justified.

                                             5                                  FOURTEENTH AFFIRMATIVE DEFENSE

                                             6                                            (Intervening Cause)

                                             7           Plaintiffs’ damages, if any, the fact and extent of which Allstate denies, were proximately

                                             8   caused by independent, intervening, superseding, and/or supervening acts, for which Allstate has

                                             9   no liability.
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10                                    FIFTEENTH AFFIRMATIVE DEFENSE
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                                             (Incapacity To Sue)
           DENTONS US LLP




                                            12           Plaintiff Tobiit Inc. is a suspended corporation and therefore lacks capacity to sue.
             (415) 267-4000




                                            13                                    SIXTEENTH AFFIRMATIVE DEFENSE

                                            14                                          (Accord and Satisfaction)

                                            15           The Complaint, and each purported cause of action in the Complaint, is barred by the

                                            16   doctrine of accord and satisfaction.

                                            17                                  SEVENTEENTH AFFIRMATIVE DEFENSE

                                            18                                          (Ratification of Conduct)

                                            19           With full knowledge of all facts in any way connected with or relating to the matters
                                            20   alleged in the Complaint, plaintiffs duly ratified, acquiesced, and/or confirmed in all respects the

                                            21   conduct and/or omissions of Allstate alleged in the Complaint.

                                            22                                   EIGHTEENTH AFFIRMATIVE DEFENSE

                                            23                               (Indemnification from Responsible Parties)

                                            24           To the extent Allstate is liable, if at all, for any of plaintiffs damages, if any, the fact and

                                            25   extent of which Allstate denies, Allstate is entitled to indemnification, contribution, and/or

                                            26   equitable apportionment for such damages by all other third parties, whether named or unnamed,

                                            27   responsible for plaintiffs’ damages.

                                            28

                                                                                                     -4-
                                                                                        Allstate’s Answer to Complaint
                                                  Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 15 of 18



                                             1                                  NINETEENTH AFFIRMATIVE DEFENSE

                                             2                                (Obligations Limited to Policy Terms)

                                             3          Allstate’s obligations, if any, to plaintiffs are governed and limited by the terms,

                                             4   definitions, exclusions, conditions, and limitations contained in the applicable policy and

                                             5   endorsements (the “Policy”).

                                             6                                    TWENTIETH AFFIRMATIVE DEFENSE

                                             7                                              (Policy Limits)

                                             8          The Policy provides coverage, if at all, only to the extent of the limits of liability listed on

                                             9   the declaration page and/or otherwise contained in the Policy form and endorsements.
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10                                TWENTY-FIRST AFFIRMATIVE DEFENSE
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                                    (No Coverage for Claimed Losses)
           DENTONS US LLP




                                            12          The Complaint, and each purported cause of action in the Complaint, is barred to the
             (415) 267-4000




                                            13   extent it seeks payment, reimbursement, contribution, and/or indemnification for, or is based on, a

                                            14   loss the Policy does not cover and/or is excluded from coverage under the Policy’s terms,

                                            15   exclusions, conditions, and limitations.

                                            16                               TWENTY-SECOND AFFIRMATIVE DEFENSE

                                            17                          (Plaintiffs’ Failure to Comply With Policy Terms)

                                            18          Plaintiffs failed to satisfy the terms and/or conditions of the Policy.

                                            19                                TWENTY-THIRD AFFIRMATIVE DEFENSE
                                            20                              (Allstate’s Compliance With Policy Terms)

                                            21          Allstate fully performed all obligations, both express and implied, owed to plaintiffs under

                                            22   the Policy and applicable law.

                                            23                              TWENTY- FOURTH AFFIRMATIVE DEFENSE

                                            24                                    (Absence of Payment Obligation)

                                            25          The Complaint, and each purported cause of action in the Complaint, is barred to the

                                            26   extent plaintiffs are not named insureds, insureds, or beneficiaries under the Policy, or otherwise

                                            27   are not entitled to payment under the Policy.

                                            28

                                                                                                   -5-
                                                                                      Allstate’s Answer to Complaint
                                                  Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 16 of 18



                                             1                                TWENTY- FIFTH AFFIRMATIVE DEFENSE

                                             2                                       (Contractual Limitations)

                                             3          The Complaint, and each purported cause of action in the Complaint, is barred to the

                                             4   extent no action was brought within the applicable period after the direct physical loss or damage,

                                             5   as the Policy requires.

                                             6                                TWENTY- SIXTH AFFIRMATIVE DEFENSE

                                             7                              (Plaintiffs’ Claims Raised Genuine Issues)

                                             8          Plaintiffs should take nothing pursuant to the Complaint because plaintiffs’ claims raised

                                             9   genuine issues and/or disputes as to Allstate’s duties, if any, under the Policy, and Allstate
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   reasonably believed in the validity of these issues and/or disputes.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                              TWENTY- SEVENTH AFFIRMATIVE DEFENSE
           DENTONS US LLP




                                            12                                        (Good Faith of Allstate)
             (415) 267-4000




                                            13          Allstate’s conduct was reasonable and in good faith, hence not tortious.

                                            14                               TWENTY- EIGHTH AFFIRMATIVE DEFENSE

                                            15                                   (Speculative Nature of Damages)

                                            16          Plaintiffs are not entitled to recover a monetary judgment because plaintiffs’ damage

                                            17   claims are speculative.

                                            18                                TWENTY- NINTH AFFIRMATIVE DEFENSE

                                            19                                        (Statutes of Limitations)
                                            20          The Complaint, and each purported cause of action in the Complaint, is barred by the

                                            21   applicable statutes of limitation, including, without limitation, California Code of Civil Procedure

                                            22   sections 337, 338, 339, 340, and 343.

                                            23                                  THIRTIETH AFFIRMATIVE DEFENSE

                                            24                                  (No Entitlement to Attorneys’ Fees)

                                            25          Plaintiffs have no basis to recover attorneys’ fees from Allstate.

                                            26                                 THIRTY-FIRST AFFIRMATIVE DEFENSE

                                            27                                 (Right To Assert Additional Defenses)

                                            28          Allstate reserves the right to amend this answer and to assert any additional defenses in

                                                                                                   -6-
                                                                                      Allstate’s Answer to Complaint
                                                  Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 17 of 18



                                             1   the future after conducting discovery

                                             2          WHEREFORE, Allstate prays for judgment as follows:

                                             3          1.      That plaintiffs take nothing by way of their Complaint and that the Complaint be

                                             4   dismissed with prejudice;

                                             5          2.      That judgment be entered in Allstate’s favor;

                                             6          3.      That Allstate be awarded costs and attorneys’ fees incurred in this action; and

                                             7          4.      For such other and further relief as this Court deems just and proper.

                                             8

                                             9    Dated: December 3, 2018                            DENTONS US LLP
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                                                       By:
                                                                                                           ERICA L. WILLIAMS
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                                                                     ATTORNEYS FOR DEFENDANT
                                            13                                                       ALLSTATE INSURANCE COMPANY
                                            14

                                            15

                                            16

                                            17

                                            18

                                            19
                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                  -7-
                                                                                     Allstate’s Answer to Complaint
                                                   Case 5:18-cv-07315-NC Document 1-1 Filed 12/04/18 Page 18 of 18



                                             1                                   PROOF OF SERVICE BY MAIL

                                             2           I am a citizen of the United States and employed in the City and County of San Francisco,

                                             3   California. I am over the age of eighteen years and not a party to the within-entitled action. My

                                             4   business address is 1999 Harrison Street, Suite 1300, Oakland, California 94612. I am readily

                                             5   familiar with this firm’s practice for collection and processing of correspondence for mailing with

                                             6   the United States Postal Service. On December 3, 2018, I placed with this firm at the above

                                             7   address for deposit with the United States Postal Service a true and correct copy of the within

                                             8   document(s): ALLSTATE INSURANCE COMPANY’S ANSWER TO COMPLAINT in a

                                             9   sealed envelope, postage fully paid, addressed as follows:
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
     SAN FRANCISCO, CALIFORNIA 94105




                                                       ATTORNEYS FOR PLAINTIFF
                                            11         SHARMIN QURESHI, TOBIIT, INC
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                       Philip D. Minter (SB #57828)
                                            13         Law Offices of Philip d. Minter
                                                       2500 Vallejo Street, Suite 201
                                            14         Santa Rosa, CA 95405
                                                       Telephone: 707.525.1834
                                            15
                                                       Email: philip_minter@hotmail.com
                                            16

                                            17

                                            18

                                            19           Following ordinary business practices, the envelope was sealed and placed for collection

                                            20   and mailing on this date, and would, in the ordinary course of business, be deposited with the

                                            21   United States Postal Service on this date.

                                            22           I declare under penalty of perjury under the laws of the State of California that the above

                                            23   is true and correct.

                                            24           Executed on December 3, 2018, at Oakland, California.

                                            25

                                            26
                                                                                                                Adrienne Hankins
                                            27

                                            28


                                                                                         PROOF OF SERVICE
